EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ryan Swank on 12/28/2021.

The application has been amended as follows: 

IN THE CLAIMS
	In claim 2, line 2, replace --the additional-- with “an additional”.
	In claim 2, lines 4-5, replace --an additional subsequent prefetching-trigger key.-- with “the additional subsequent prefetching-trigger key.”
	In claim 9, line 2, replace --the additional-- with “an additional”.
	In claim 9, lines 4-5, replace --an additional subsequent prefetching-trigger key.-- with “the additional subsequent prefetching-trigger key.”
	In claim 16, line 4, replace --the additional-- with “an additional”.
	In claim 16, lines 6-7, replace --an additional subsequent prefetching-trigger key.-- with “the additional subsequent prefetching-trigger key.”

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Claim 1 recites the limitation, “determining a target key is outside of the prefetching distance from the prefetching- trigger key; increasing the prefetching distance; and successfully fetching a subsequent target key of a subsequent prefetching-trigger key from a prefetching read-ahead buffer.”
Claim 8 recites the limitation, “determine a target key is outside of the prefetching distance from the prefetching- trigger key; increase the prefetching distance; and successfully fetch a subsequent target key of a subsequent prefetching-trigger key from the prefetching read-ahead buffer.”
Claim 15 recites the limitation, “determining a target key is outside of the prefetching distance from the prefetching- trigger key; increasing the prefetching distance; and successfully fetching a subsequent target key of a subsequent prefetching-trigger key from a prefetching read-ahead buffer.”
Said limitations are taught by the specification as originally filed.  Said limitations, in combination with the other recited limitations, are not taught or suggested by the prior art of record.
For example, Holm et al. (US 2015/0134933) teaches adaptive prefetching in a data processing apparatus.  Gill et al. (US 2009/0055595) teaches adjusting parameters used to prefetch data from storage into cache.  Carlson (US 2020/0167286) teaches increasing the lookahead amount for prefetching. Filippo et al. (US 7,836,259) teaches prefetch unit for use with a cache memory subsystem of a cache memory hierarchy.
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GURTEJ BANSAL whose telephone number is (571)270-5588. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571)-272-4204. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/GURTEJ BANSAL/Primary Examiner, Art Unit 2139